 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                        No. 2:16-cv-2139 WBS DB
      LARRY GIRALDES, JR.,
12
                              Plaintiff,
13                                                        ORDER
                v.
14
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                              Defendants.
17

18            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

19   action pursuant to 42 U.S.C. § 1983. On March 28, 2019, plaintiff filed a notice stating he has

20   not received necessary documents to file an opposition to defendants’ motion for summary

21   judgment. (ECF No. 26.) The court will direct defendants to respond to plaintiff’s notice.

22            IT IS HEREBY ORDERED that counsel for defendants is instructed to file a response to

23   plaintiff’s notice filed March 28, 2019 within fourteen days.

24   DATED: April 3, 2019                                    /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
25

26
27
     DLB:12
     DLB:1/Orders/prisoner-civil rights/gira2139.docs
28
                                                         1
